Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed October 16, 2020.
Claims 1, 6-8, 13, 16, 17, 21 and 28 have been amended.
Claims 1, 3-8, 10-17, 21, and 28 are pending in the present application.
Claims 1, 3-8, 10-17, 21, and 28 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement
Applicant's information disclosure statement (IDS) filed October 16, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Claim Rejections - 35 USC § 112
In the previous Office Action mailed April 27, 2020 claims 1, 3-8, 10-17, 21, and 28 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is withdrawn in view of Applicant’s Amendment to the claims to spell out the term, “STAT3”.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed April 27, 2020 claims 1, 3, 4, 6-8, 10-12, 16, and 17 were rejected under 35 U.S.C. 103 as being obvious over WO 2013/134467 A1, published September 12, 2013 (hereinafter, “Villagra”) in view of Peyser et al. (Oncotargets and Therapy, published online July 29, 2013, Vol. 6:999-1010) (hereinafter, “Peyser”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed April 27, 2020.  


Response to Arguments
In response to this rejection, Applicants disagree and argue that it is clear from a reading of Villagra that the focus is on the development of selective HDAC6 inhibitors for cancer therapy, for instance to treat melanoma.  Applicants argue that Villagra teaches that anti-CTLA-4 antibodies like ipilimumab “offers modest improvements in overall 
Applicants also argue that whilst Peyser discloses AZD9150, there is no discussion of the effects of combining AZD9150 with an immune checkpoint inhibitor, much less any expectation of success if one were to combine the two. Applicants assert that based on Villagra and Peyser, whether alone or in combination, the skilled person would have had no reasonable expectation that an antisense compound in combination with an immune checkpoint inhibitor would have provided a treatment for cancer.  Applicants contend that 
These arguments, assertions and contentions have been fully considered by the Examiner, but are not found persuasive.  The issue is that the claims recite “comprising” language.  Applicant is reminded that:
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., >Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("like the term 'comprising,' the terms 'containing' and 'mixture' are open-ended.").< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition 'comprising' in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word 'comprising' transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. 




Additionally, Applicant is reminded that obviousness does not require an absolute expectation of success.  Applicant is reminded that for obviousness under § 103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.  It is the Examiner’s position that a person of ordinary skill in the art would have been motivated and expected success to use the STAT3 antisense compound AZD9150 in the method for the treatment of cancer as taught by Villagra since Peyser et al. taught AZD9150 is effective at downregulation of STAT3 mRNA and protein in several murine models.
Regarding Applicants arguments of surprising results, this is not found persuasive because to show unexpected results, an Applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).  Applicant is reminded that declarations can aid in overcoming the Examiner’s prima facie case for obviousness; however, to be effective a declaration should provide objective evidence or point to where in the Specification data is presented that shows the results obtained using the claimed composition are unexpectedly better than those obtained with the Ex Parte Levy et al., 2010 WL 4913982 (Bd. Pat. App. & Interf. Nov. 30, 2010).  
In the present case, Applicant has not done any comparison of the claimed invention with the closest prior art, particularly in view of the prior art teachings of Villagra in view of Peyser.
Without a direct comparison, there is no evidence of record to indicate that the “unexpected results” are indeed unexpected.  Applicant has not established that "the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."  Ex Parte Gelles.  22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) MPEP 716.02(b). 
Absent a Declaration arguing unexpected results and providing a direct comparison of the claimed invention with the closest prior art and an explanation of why the results would have been unexpected by one of ordinary skill in the art, the Examiner maintains that the instant claims would have been prima facie obvious over the prior art.
In view of the foregoing, after consideration of all the evidence and facts, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.  


******
In the previous Office Action mailed April 27, 2020 claims 1, 5, 13-15, 21, and 28 were rejected under 35 U.S.C. 103 as being obvious over WO 2013/134467 A1, published This rejection is maintained for the reasons of record set forth in the previous Office Action mailed April 27, 2020.  


Response to Arguments
In response to this rejection, Applicants disagree and argue that Callahan does not remedy the deficiencies of Villagra and Peyser.  Applicants argue that while Callahan discloses combinations with CTLA-4-blocking antibodies and PD-1-blocking antibodies, none of those combinations include any STAT3 inhibitors, much less an antisense compound targeted to STAT3. Indeed, nowhere has the Office provided evidence that “the STAT3 antisense compound AZD9150 were known and used in combination for the treatment of tumors before the effective filing date of the claimed invention.” Accordingly, Applicants contend that the combination of Villagra, Peyser and Callahan fails to render the instant claims obvious.
These arguments have been fully considered by the Examiner, but are not found persuasive because in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is reminded that the test for obviousness is not whether the features In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In the present case, Villagra is relevant and relied upon in its entirety and particularly teaches a method of treating cancer in a subject.  It is specifically disclosed that a therapeutically effective amount of a histone deacetylase inhibitor, may be administered with the inhibitor ipilimumab (ipilimumab, anti-CTLA-4 antibody), and may also be combined with a STAT3 inhibitor.
Peyser et al. was relied upon to teach a particular STAT3 antisense compound, AZD9150 is effective at downregulation of STAT3 mRNA and protein.  
Callahan et al. was relied upon to teach anti-CTLA-4 antibodies and anti-PD-L1 antibodies in cancer immunotherapy.
Immunomodulators such as ipilimumab, tremelimumab, MEDI4736 and the STAT3 antisense compound AZD9150 were known and used in combination for the treatment of tumors well before the effective filing date of the claimed invention.  
The Examiner maintains that it would have been obvious for a person of ordinary skill in the art to devise the methods as claimed using the prior art teachings of Villagra.
A person of ordinary skill in the art would have been motivated and expected success to use the STAT3 antisense compound AZD9150 in the method for the treatment of cancer as taught by Villagra since Peyser et al. taught AZD9150 is effective at downregulation of STAT3 mRNA and protein in several murine models.
Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d).  
A person of ordinary skill in the art would have been motivated and expected success to have the immune checkpoint inhibitor comprise MEDI4736 since Callahan et al. taught that combined blockade of CTLA-4 checkpoint blocking antibodies and PD-L1 checkpoint blocking antibodies may achieve favorable clinical activity including beneficial, additive, and even synergistic effects. 
Also, Applicant is reminded that the claims recite “comprising” language, which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Given the open-ended language in the claims, the claims do not exclude additional, unrecited elements, such as, HDAC6 inhibitors, for example.  For further explanation, see MPEP 2111.03 - Transitional Phrases.  
In view of the foregoing, after consideration of all the evidence and facts, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness prima facie obvious to one of ordinary skill in the art before the effective filing date.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635